DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
New claims 11-16 are added.    Claims 7-10 are cancelled. Claims 1-6, and 11-16 are pending.  

Response to Amendment
The Amendment by Applicants’ representative Mr. Eugene T. Perez on 06/21/2022 has been entered.   

Response to Arguments/Amendments
Objection to Specification
 
Applicants amendment obviates the objection.  The objection is hereby withdrawn.   

Objection to Drawings
 
Applicants amendment obviates the objection.  The objection is hereby withdrawn.   

Examiner’s Amendment
An examiner’s amendment to the record with the authorization by Applicants’ representative Mr. Eugene T. Perez on 07/19/2022 appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as following:

CANCEL claims 11-16.

Reasons for Allowance
The present invention is drawn to a method for manufacturing a catalyst for oxidative coupling of methane, the method comprising: a first step of preparing amorphous silica (amorphous SiO2) as a support; a second step of adding and mixing an aqueous solution of manganese into the silica of the first step and then drying the mixture to produce a catalyst having manganese (Mn) oxide supported on the silica; a third step of adding and mixing a pyridine solution into the catalyst of the second step and then drying the mixture to produce a catalyst having pyridine and manganese supported thereon; a fourth step of adding and mixing an aqueous solution of sodium tungstate into the catalyst of the third step and then drying the mixture to produce a catalyst having sodium tungstate, pyridine, and manganese supported thereon; and a fifth step of calcining the catalyst of the fourth step and obtaining a nitrogen-doped catalyst for oxidative coupling of methane. 

The closest prior art is Liu et al., Journal of Natural Gas Chemistry, (2008), 17(1), p.59-63.  Liu et al. discloses a method of preparation of Na2WO4-Mn/SiO2 catalyst for oxidative coupling of methane, see “2.1. Preparation of catalysts” at p. 60., the method includes impregnating silica particles with an aqueous solution of Mn(CH3COO)2.H2O and NaWO4.2H2O in appropriate concentration followed by drying at 100 °C for 12 h and calcining in air at 830 °C for 5 h.   However Liu et al. does not disclose a method of manufacturing a catalyst for oxidative coupling of methane including a step of doping nitrogen into a Na2WO4-Mn/SiO2 using pyridine.  More importantly, the inventors of the present application found that in a case in which a catalyst for oxidative coupling of methane is produced by doping nitrogen (N) into a Na2WO/Mn/SiO2 catalyst using pyridine in order to maximize the conversion ratio of methane and the selectivity for a C2 product, activation of methane can be increased by inducing the formation of oxygen vacancies in the catalyst, and in a case in which a low-temperature oxidative coupling reaction of methane is carried out using the above-described nitrogen-doped catalyst at a reaction temperature of 700°C, which is significantly lower than the general temperature for the oxidative coupling reaction of methane of 800°C or higher, the reaction conversion ratio and the selectivity for a C2 product can be maximized so that consequently, a C2 hydrocarbon can be obtained with high yield.  It seems that this factual finding is supported by the Experimental Examples of FIGs 1-4 of present application.  Therefore, claims 1-6 are allowed.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusions
Claims 1-6 are allowed.
		

	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731